Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 1 of 22



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA
                                         CASE NO.:

  MICHAEL MARTIN, and WILLIAM MARTIN
       Plaintiffs,
  vs.

  MIAMI-DADE COUNTY, FLORIDA; a
  Florida County and Political Subdivision of
  the State of Florida; MAURICIO DURAN,
  Miami-Dade County Police Officer, in his
  individual and official capacity; and BRIDGET
  DOYLE, Miami-Dade County Police Officer,
  in her individual and official capacity.

        Defendants.
  __________________________________________/

                                               COMPLAINT

          COMES NOW plaintiffs, MICHAEL MARTIN (hereinafter “MICHAEL”) and WILLIAM

  MARTIN (hereinafter “WILLIAM”) (hereinafter collectively referred to as “Plaintiffs”), by and

  through the undersigned counsel and do hereby file this Complaint against the defendants, MIAMI-

  DADE COUNTY, FLORIDA; MIAMI-DADE COUNTY POLICE OFFICER MAURICIO

  DURAN, Individually; and MIAMI-DADE COUNTY POLICE OFFICER BRIDGET DOYLE,

  Individually; (hereinafter collectively referred to as “Defendants”) (hereinafter Defendants

  MAURICIO DURAN and BRIDGET DOYLE collectively referred to as “Defendant Officers”). In

  support thereof, Plaintiffs state the following:

                                        JURISDICTION AND VENUE

          1.      This is an action for damages in excess of Seventy-Five Thousand Dollars

  ($75,000.00), exclusive of interest, costs, and attorneys’ fees.

          2.      Venue is proper in Miami-Dade County, Florida, because the acts and omissions giving

  rise to this Complaint occurred in Miami-Dade County, Florida.
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 2 of 22




          3.       Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331 [federal question] and

  28 U.S.C. § 1343 [civil rights].

                                                 PARTIES

          4.       Plaintiff, MICHAEL MARTIN (“Plaintiff Michael”), is a resident of Miami-Dade

  County, Florida and is otherwise sui juris.


          5.       Plaintiff, WILLIAM MARTIN (“Plaintiff William”), is a resident of Miami-Dade

  County, Florida and is otherwise sui juris.

          6.       Defendant, MIAMI-DADE COUNTY, FLORIDA, is a municipal corporation and

  governmental subdivision which is organized and existing under the laws of the State of Florida. The

  County owns, operates, manages, directs and controls the MIAMI-DADE COUNTY POLICE

  DEPARTMENT.

          7.       Defendants, LIEUTENANT MAURICIO DORAN, and OFFICER BRIDGET

  DOYLE (hereinafter collectively referred to as “Defendant Officers”), are employees of the MIAMI-

  DADE COUNTY POLICE DEPARTMENT, and thus employees of Defendant MIAMI-DADE

  COUNTY, and upon information and belief are residents of Miami-Dade County, Florida and are

  otherwise sui juris.

          8.       Defendant Miami-Dade County was at all times relevant to this Complaint responsible

  for its employees, including the employees of Miami-Dade County Police Department. Miami-Dade

  County is charged under the law with the duty of hiring, supervising, training, disciplining, and

  establishing policy such that the conduct of its employees will conform to the Constitutions and laws

  of the State of Florida and of the United States of America.


                                                 Page 2 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 3 of 22




            9.    Miami-Dade County, and its officers, Defendant Officers, are “persons” for purposes

  of 42 U.S.C. Section 1983.

            10.   At all times relevant to this cause, Defendant Officers acted in conformance with

  policy pertaining to, among other things, investigation, arrests, and use of force, as set by Miami-Dade

  County, as well as acting within the course and scope of their employment. At all times, Defendants

  acted under color of law.

            11.   This lawsuit arises out of Defendants' violation of Plaintiffs’ federal constitutional

  rights as secured by the Fourteenth Amendment to the United States Constitution and consequently,

  Plaintiffs have a viable claim for damages under 42 U.S.C. § 1983. Plaintiffs also have viable state law

  claims.

                                     GENERAL ALLEGATIONS

            12.   On January 10, 2018, Plaintiffs were unlawfully detained, battered, and ultimately

  arrested by Defendant Officers.

            13.   On that day, Plaintiffs, who are brothers, were leaving the gym, walking casually

  towards a desolate parking lot, devoid of other patrons, heading towards their vehicle, when

  Defendant Doran approached them and began to question them.

            14.   Since they were leaving the gym, Plaintiffs were dressed in sweatshirts, also known as

  “hoodies”, and basketball shorts, and both Plaintiffs were carrying backpacks. Plaintiff Michael was

  also carrying a water bottle.

            15.   At the time Defendant Doran approached them, Plaintiffs were not engaged in any

  apparent criminal activity, as they were walking to their vehicle.

            16.   As such, there was no probable cause for this stop.
                                                 Page 3 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 4 of 22




          17.    However, Detective Doran would later recount that “due to the time of night” he began

  to observe Plaintiffs from a distance to “see their intent.”

          18.    Detective Doran claimed he “observed both black males walking slowly looking into

  the parked county vehicle and officers personal cars inside the station parking lot,” at which time he

  “initiated his emergency equipment and attempted to speak to both males to see where they were

  headed and if they needed directions to exit the closed government establishment.”

          19.    Detective Doran went on to state that as he approached Plaintiffs, “due to their

  unorthodox behavior and time of night, [he] requested additional units to assist in stopping both males

  to question their intentions in the area.”

          20.    Defendant Doyle was the first assisting officer to arrive at the scene.

          21.    At all times relevant to this incident, Defendant Doyle was wearing a body camera.

          22.    However, Defendant Doyle’s body camera footage clearly contradicts Defendant

  Doran’s version of events.

          23.    Defendant Doyle’s body camera footage begins with her arrival on scene, as she walks

  through what appears to be an alley, to approach both Plaintiffs and Defendant Doran, who are seen

  on the outskirts or perimeter of the desolate parking lot, while the alleged parked county vehicles are

  seen far in a distance.

          24.    While Defendant Doyle’s body camera footage contradicts Defendant Doran’s stated

  reason for the initial stop, it clearly depicts Defendant Doran following Plaintiffs and aggressively

  grabbing Plaintiff William’s arm.




                                                 Page 4 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 5 of 22




          25.      The body camera footage shows Defendant Doran aggressively following and grabbing

  Plaintiff William’s arm twice, as Plaintiffs repeatedly informed the officers they were walking towards

  their vehicle.

          26.      During this exchange, Plaintiffs continue to walk casually and unassumingly towards

  their vehicle, posing no threat of harm to either Defendant Officers, as they attempted to inform the

  officers they were walking to their vehicle.

          27.      Despite their pleas, Defendant Doran continued to accost Plaintiffs and ultimately

  wrestled Plaintiff Michael to the ground.

          28.      At the time Defendant Doran grabbed Plaintiff Michael he was not posing a threat, he

  was not armed, and there was no probable cause for detaining the Plaintiffs.

          29.      As Defendant Doran forced Plaintiff Michael to the ground and laid on top of him,

  pinning him to the floor, Plaintiff William continued to protest against this hostile and aggressive

  encounter with the officers, and pleaded with Defendant Officers to desist in their actions.

          30.      As Defendant Doran pinned his brother to the floor, Plaintiff William continued to

  explain Plaintiffs were walking to their vehicle, and pointed in the direction of the vehicle.

          31.      Despite Plaintiff Williams’ attempts and pleas with open outstretched arms, the body

  camera footage capture’s Defendant Doran instructing Defendant Doyle to tase Plaintiff William.

          32.      Shortly thereafter, Defendant Doyle tases an unarmed Plaintiff William.

          33.      At all times relevant to this incident, Plaintiffs where unarmed, and posed no threat of

  immediate harm or death to Defendant Officers.

          34.       Additionally, during this incident, Plaintiffs, who were recent transplants from Texas

  at the time, were homeless and were living out of their vehicle.
                                                  Page 5 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 6 of 22




          35.     On January 10, 2018, the day of the incident, Defendant Officers, acting within the

  course and scope of their employment arrested Plaintiffs, for the following alleged criminal violations:

  Battery on a Law Enforcement Officer, in violation of F. S. §784.07(2)(b), a felony in the third degree;

  Resisting an Officer with Violence, in violation of F.S. §843.01, a felony in the third degree; and

  Loitering or Prowling, in violation of F.S. §856.021, a misdemeanor in the second degree.

          36.     However, in or about July 2018, a jury of their peers acquitted Plaintiffs, finding them

  not guilty of any wrongdoing.

          37.     As a result of Defendant Officer’s illegal arrest and excessive use of force, Plaintiffs

  sustained injuries and endured pain and suffering from the moment they were unjustly profiled and

  accosted; forced to spend time in jail; and forced to live with the stress of facing felony charges.

          38.     As a result of Defendant Officers’ illegal arrest and excessive use of force, Plaintiffs

  suffered special damages as they will be unable to obtain employment equivalent to people who do

  not have a record with felonious charges.

          39.     Defendant Officers’ arrested Plaintiffs without probable cause as a matter of fact because

  Plaintiffs had not committed any offense whatsoever.

          40.     Lastly, Defendant Officers arrested Plaintiffs without probable cause as a matter of law

  because officers may not arrest a citizen when no crime has been committed or is in the process of

  being committed.

          41.     In plain, Plaintiffs Michael and William’s only crime was being two Black men walking

  down the sidewalk at night.




                                                 Page 6 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 7 of 22




         COUNT I: DEPRIVATION OF CIVIL RIGHTS BY EXCESSIVE USE OF FORCE
          IN VIOLATION OF 42 U.S.C. SECTION 1983 AGAINST ALL DEFENDANTS

          42.    Plaintiffs hereby reallege and incorporate by reference the allegations contained in

  paragraphs 1 through 41 above.

          43.     Plaintiffs posed no risk of harm to Defendant Officers.

          44.     Defendant Doran lacked probable cause to approach Plaintiffs.

          45.     Defendant Doran aggressively grabbed Plaintiff William’s arm twice, as he, by his own

  account, attempted to inquire as to Plaintiffs’ “intentions.”

          46.     Thus, this unwarranted and unwanted physical interaction was not in furtherance of

  an arrest, but was in furtherance of an inquiry.

          47.     As such, the battery of Plaintiff William was unjustified, and demonstrated deliberate

  indifference to his constitutional civil rights.

          48.     Further, after the unwarranted aggressive grabbing of Plaintiff William’s arm,

  Defendant Doran then slammed an unarmed Plaintiff Michael to the floor, pinning him to the ground

  and restricting his movement.

          49.     Prior to the excessive use of force, Plaintiff Michael posed no risk of harm to

  Defendant Doran.

          50.     Defendant Doran was not in the process of making a lawful arrest prior to slamming

  Plaintiff Michael to the ground, and was at no risk of bodily harm from the unarmed Plaintiff Michael.

          51.     As such, the battery of Plaintiff Michael was unjustified, constituted an unreasonable

  and excessive use of force, and demonstrated deliberate indifference to his constitutional civil rights.



                                                     Page 7 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 8 of 22




          52.     In addition, without cause or justification Defendant Doyle contributed to,

  coordinated with, or otherwise supported Defendant Doran when Defendant Doran used excessive

  force upon Plaintiff Michael.

          53.     By supporting, contributing, or otherwise enabling Defendant Doran’s actions,

  Defendant Doyle allowed an excessive, unnecessary, and disproportionate use of force to be inflicted

  upon Plaintiff Michael.

          54.     By contributing, coordinating, and participating in the unlawful stop of Plaintiffs,

  Defendant Doyle enabled the use of excessive force by Defendant Doran which was unjustified.

          55.     Defendant Doyle was therefore malicious, reckless, callous and acted with deliberate

  indifference to Plaintiff Michael’s rights.

          56.     Similarly, the unarmed Plaintiff William posed no risk of harm to Defendant Doyle

  when she unjustly tased him.

          57.     Plaintiff William held his arms outstretched, displaying his empty hands and

  demonstrating his cooperation with Defendant Officers.

          58.     As Plaintiff William pointed towards the direction of his vehicle, without warning,

  Defendant Doyle tased him.

          59.     Defendant Doyle failed to issue a warning, was not at risk of harm, and was not in the

  process of effectuating an arrest prior to tasing Plaintiff William.

          60.     As such, the tasing of Plaintiff William by Defendant Doyle was unjustified, and

  constituted an unreasonable and excessive use of force.




                                                 Page 8 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 9 of 22




           61.    Likewise, without cause or justification, Defendant Doran contributed to, coordinated

  with, or otherwise supported Defendant Doyle when Defendant Doyle used excessive force upon

  Plaintiff William.

           62.    By supporting, contributing, or otherwise enabling Defendant Doyle’s actions,

  Defendant Doran allowed an excessive, unnecessary, and disproportionate use of force to be inflicted

  upon Plaintiff William.

           63.    By contributing, coordinating, and participating in the unlawful stop of Plaintiffs,

  Defendant Doran enabled the use of excessive force by Defendant Doyle which was unjustified.

           64.    Defendant Doran was therefore malicious, reckless, callous and acted with deliberate

  indifference to Plaintiff William’s rights.

           65.    The battery, detention, and arrest of Plaintiffs was the result of conduct that was

  reckless, malicious, and deliberately indifferent to Plaintiffs, and in depriving them of their

  constitutional rights.

           66.    Defendant Officers, while acting under color of law as authorized officers and agents

  of Miami-Dade County and the Miami-Dade Police Department, and while approaching and

  attempting to stop Plaintiffs in purported furtherance of their official duty, caused a constitutional

  deprivation of the rights of Plaintiffs, under the Fourth, Fifth, Eighth, and Fourteenth Amendments

  to the United States Constitution and the comparable provisions of the Florida Constitution.

           67.    The actions alleged in this complaint directly and proximately resulted in injury to

  Plaintiffs.

           68.    The deprivation of Plaintiffs’ constitutional rights was proximately and substantially

  caused by Miami-Dade County and the Miami-Dade County Police Department by a:
                                                Page 9 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 10 of 22




                   a.      Deliberate indifference in having a policy and/or custom and practice that
                           directs police officers in the use of deadly force absent the required existence
                           of objective facts to support such action, and/or
                   b.      Deliberate indifference in having a policy and/or custom and practice of
                           ratifying and approving unreasonable shootings of persons by Miami-Dade
                           County police officers without implementing methods and training necessary
                           to prevent such shootings, and/or
                   c.      Deliberate indifference in having a policy and/or custom and practice of failing
                           to discipline police officers who use deadly force improperly and who
                           unreasonably shoot persons resulting in implicit approval of such actions,
                           and/or
                   d.      Deliberate indifference in failing to properly train police officers in the proper
                           and legal use of deadly force and sanctioning improper use of deadly force,
                           and/or
                   e.      Allowing numerous police shootings to occur over a significant number of
                           years without appropriate consequences to other offending officers, and/or
                   f.      Failing to appropriately, train, supervise, discipline, and otherwise manage
                           police officers in the safe and professional methods of traffic stops and use of
                           deadly force.

           57.    Further, Defendant Miami-Dade County has an unofficial policy or custom of

   conducting insufficient investigations calculated to exonerate its officers when its officers are accused

   of using excessive force during encounters with civilians.

           58.    Pursuant to this unofficial policy or custom, despite there being thousands of excessive

   force complaints lodged against its officers, not a single Miami-Dade County officer has been

   suspended without pay, arrested, or fired except in cases where the excessive force is caught on tape

   and is so patently obvious that no possible defense can be raised.

           59.    In accordance with this policy, Miami-Dade County also has no system in place to

   supervise its officers’ activities to make sure that evidence incriminating its officers during excessive

   use of force incidents can be collected and preserved.




                                                 Page 10 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 11 of 22




           60.    Because of this, the only times in recent history that any of the Defendant Miami-Dade

   County officers have been suspended without pay, arrested, or fired have been times when civilians

   capture the incident on cell-phone video and release that tape to the media.

           61.    Defendant Miami-Dade County’s officer protectionist custom is so widespread that at

   least on one occasion an officer has been captured on tape punching civilians without any justification,

   and the officer has been allowed to retain his pay and has not been arrested.

           62.    Defendant Miami-Dade County implements this officer protectionist policy in two

   ways: 1) by not prosecuting, reprimanding, or firing officers who use excessive force unless there is

   video tape evidence of the excessive force that is conclusive beyond all doubt, and 2) creating an

   environment among its officers that discourages the officers from speaking out when they witness

   fellow officers engaging in excessive use of force.

           63.    Pursuant to Defendant Miami-Dade County’s unofficial custom, even when the use of

   force is indefensible and readily apparent from video evidence, officers are routinely allowed to remain

   on the job, arrest free, and without repercussions for months at a time.

           64.    As a result of this policy officers who routinely use excessive force on civilians they

   encounter move up in the ranks in the Miami-Dade Police Department.

           65.    Similarly, the County implements this policy by conducting one-sided investigations

   into use of force incidents where the word of the officers automatically carries more weight than the

   words of the civilian witnesses.

           66.    Furthermore, instead of arresting and prosecuting its officers based on the standard of

   probable cause, the standard by which every arrest is measured in the United States, Miami Dade


                                                 Page 11 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 12 of 22




   County has instituted an unofficial policy where officers are not to be arrested unless there is evidence

   beyond all shadow of a doubt.

           67.     Under this policy eyewitness testimony is not enough to sustain findings during internal

   affair investigations, let alone arrest or discipline its officers.

           68.     In a County where people are routinely prosecuted at the state level for charges ranging

   from misdemeanors to homicide based on the testimony of a single eyewitness, this policy is an outlier

   that serves to incentivize the County’s officers to commit acts of violence against civilians.

           69.     The County’s policy has the effect of causing officers to feel empowered to use

   excessive force against the civilians that they encounter in their day-to-day activities.

           70.     The fact that neither of the officers who witnessed any of these events reacted,

   reported, or intervened shows that this is not the first time that these officers witness unwarranted,

   excessive use of force by their fellow officers.

           71.     Their lack of reaction to unwarranted force is as a result of years of witnessing these

   events go unpunished and be ratified by the County.

           72.     The effect of the County’s custom of protecting officers who use excessive force can

   also be gleaned from the suspensions and prosecutions in recent history.

           73.     In the last two years alone more Miami Dade police officers have been arrested for drug

   smuggling, gun smuggling, domestic violence, theft, fraud, insurance fraud, and sexual misconduct

   than for using excessive force.

           74.     Either the County’s officers are exponentially more likely to rape, smuggle, commit

   fraud and domestic abuse than they are of using excessive force, or the lack of reprimands and


                                                    Page 12 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 13 of 22




   prosecutions for excessive force is a result of the County’s unofficial custom of protecting officers

   who use excessive force.

            75.    These customs are ratified by the Defendant Miami-Dade County’s Chief of Police and

   Mayor.

            76.    Miami Dade County Mayor Carlos Gimenez has gone as far as vetoing the Civilian

   Independent Review Panel in February of 2018, a panel that is tasked with conducting reviews of the

   Miami Dade Police Department and its officers’ use of force incidents.

            77.    Similarly, every time that a use of force incident is covered by the media, Police Chief

   Juan J. Perez gives a press conference immediately exonerating his officers based solely on the officers’

   version of events.

            78.    The only exception to that mentioned in the above paragraph is when the evidence is

   so blatant, so indefensible, and so outrageous that no one could justify it.

            79.    To date, not a single one of the officers who have stood by and failed to report while

   another officer uses excessive force has been reprimanded, fired, or prosecuted for failing to report

   the illegal actions of his fellow officers.

            80.    These officers are also not singled out in any of the releases by Chief Juan J. Perez as

   having failed the citizens of Miami-Dade County for allowing their fellow officers to commit a crime

   in their presence and not doing anything about it.

            81.    These actions not only ratify the officers’ illegal behavior, but also encourages and

   contributes to officers’ excessive use of force on civilians.

            82.    The Mayor of Miami-Dade County is aware of these events, since they have been widely

   publicized in the news media.
                                                  Page 13 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 14 of 22




           83.     Yet, to date the Mayor has not called for new measures to be put in place to rectify the

   fact that officers continue to use excessive force against civilians, and that fellow officers continue to

   sit by idly and just watch as their comrades use excessive force on civilians.

           84.     As a result of the County’s unofficial policy of protecting officers who use excessive

   force, the Defendant Officers felt encouraged and compelled to violate Plaintiffs’ constitutional rights

   by using excessive force against him.

           85.      As a direct result of the grossly negligent misconduct of Defendants as set out in this

   Complaint and associated deliberate indifference, Plaintiffs were injured, and are entitled to recover

   damages flowing from the deprivations of Plaintiffs’ constitutional rights under the Fourth, Fifth,

   Eighth, and Fourteenth Amendments to the United States Constitution and the corresponding

   provisions of the Florida Constitution and Federal Law.

           86.     Plaintiffs are entitled to attorney's fees expended in this litigation pursuant to 42 U.S.C.

   Section 1988.

           WHEREFORE, Plaintiffs demand judgment and compensatory and punitive damages against

   Defendants, and in addition demands attorney's fees and costs pursuant to 42 U.S.C. Sections 1983

   and 1988 and demands trial by jury on all issues so triable.


    COUNT II: FALSE ARREST/FALSE IMPRISONMENT CLAIM DEPRIVATION OF
              CIVIL RIGHTS UNDER 42 U.S.C. SECTIONS 1983 AND 1988

           87.     Plaintiffs hereby reallege and incorporate by reference the allegations contained in

   paragraphs 1 through 86 above.

           88.      Defendant Officers wrongfully detained Plaintiffs when Defendant Doran unlawfully

   stopped Plaintiffs, thereby restricting their movement, and subsequently unlawfully arrested Plaintiffs.
                                                  Page 14 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 15 of 22




           89.     Defendant Officers, in all of their actions described in this Complaint, deprived

   Plaintiffs of their rights under Color of State Law directly in violation of 42 U.S.C. Section 1983.

           90.     Defendant Officers deprived Plaintiffs of their constitutional rights in a way that

   Defendant Officers fully understood, or should have understood, that their actions were wrongful and

   in violation of the law.

           91.     Defendant Officers personally caused Plaintiffs’ arrest in the absence of probable

   cause that Plaintiffs committed any criminal offense.

           92.     The conduct of the Defendant Officers towards Plaintiffs was objectively

   unreasonable and violated Plaintiffs’ clearly established rights under the Fourth and Fourteenth

   Amendments and 42 U.S.C. Section 1983 to be free from arrest in the absence of probable cause.

           93.     As a result of the unlawful detention and false arrest, Plaintiffs were deprived of their

   civil rights as guaranteed by the Fourth Amendment of the Constitution, suffered humiliation,

   degradation, apprehension for their bodily security, and other mental and emotional harms, which

   continue to this day and are likely to continue into the future.

           94.     Plaintiffs are entitled to attorney's fees expended in this litigation pursuant to 42

   United States Code Section 1988.

           WHEREFORE, Plaintiffs demands judgment for compensatory and punitive damages against

   Defendants and in addition thereto, demands the award of attorney's fees and court costs pursuant to

   42 U.S.C. Sections 1983 and 1988 and demands a trial by jury on all issues so triable.

         COUNT III: MALICIOUS PROSECUTION UNDER 42 U.S.C. SECTION 1983

           96.    Plaintiffs hereby reallege and incorporate by reference the allegations contained in

   paragraphs 1 through 94 above.
                                                 Page 15 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 16 of 22




           97.     On January 10, 2018, the day of the incident, Defendant Officers, arrested Plaintiffs,

   for the following alleged criminal violations: Battery on a Law Enforcement Officer, in violation of F.

   S. §784.07(2)(b), a felony in the third degree; Resisting an Officer with Violence, in violation of F.S.

   §843.01, a felony in the third degree; and Loitering or Prowling, in violation of F.S. §856.021, a

   misdemeanor in the second degree.

           98.     After arresting Plaintiffs, Defendant Officers caused a judicial proceeding to be

   commenced against Plaintiffs by the filing of an information in Miami-Dade County, Florida.

           99.     Plaintiffs were charged with Battery on a Law Enforcement Officer, in violation of F.

   S. §784.07(2)(b), a felony in the third degree; Resisting an Officer with Violence, in violation of F.S.

   §843.01, a felony in the third degree; and Loitering or Prowling, in violation of F.S. §856.021, a

   misdemeanor in the second degree.

           100.    Said judicial proceeding was instituted by Defendants without probable cause as

   Plaintiffs did not commit a crime in the officers’ presence or otherwise.

           101.    There was an absence of probable cause for the original proceedings against Plaintiffs.

           102.    Defendant Officers racially profiled Plaintiff and in so doing, acted with malice in

   instituting the foregoing judicial proceeding which is implied by the lack of probable cause, lack of

   investigation, and/or with express malice as shown by their reckless disregard of the Plaintiffs’ rights

   and their personal animosity and hostility towards Plaintiffs.

           103.    No arrest would have taken place and no charges would have been filed but for the

   actions of Defendant Officers.




                                                 Page 16 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 17 of 22




           104.     The facts of Plaintiffs’ prosecution became known to many persons both known and

   unknown to Plaintiffs as a result of being made part of the public records of Miami-Dade County,

   Florida and appearing on court documents available to public scrutiny.

           105.     As a proximate and direct result of the actions of Defendant Officers, Plaintiffs

   sustained damages as a result of having been brought into public scandal with great humiliation and

   damage to their reputation and having been deprived of their liberty and freedom.

           WHEREFORE, Plaintiffs demands judgment for damages against Defendant Miami-Dade

   county, and Defendant Officers, Individually, for compensatory damages, special damages, costs of

   this action, and attorney’s fees, pursuant to 42 U.S.C. Sections 1983 and 1988, and demands trial by

   jury on all issues so triable.


                         COUNT IV: NEGLIGENT FAILURE TO TRAIN AND
                           SUPERVISE UNDER 42 U.S.C. SECTION 1983

           106.    Plaintiffs hereby reallege and incorporate by reference the allegations contained in

   paragraphs 1 through 105 above.

           107. All conditions precedent to filing this action have been met by Plaintiffs or have been

   waived by Miami-Dade County and the Miami-Dade Police Department.

           108. On January 10, 2018, Defendant Officers were acting within the course and scope of

   their employment as Miami-Dade County police officers.

           109. Because of the failure of Miami-Dade County and the Miami-Dade Police Department

   to properly train and supervise police officers in the use of deadly force, Defendant Officers breached

   the duties owed to Plaintiffs, conducting themselves in a careless and negligent manner under


                                                Page 17 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 18 of 22




   circumstances in which a reasonable police officer would not have believed Plaintiffs posed an

   immediate threat of death or serious bodily harm to Defendant Officers or to anyone else.

           110. Defendant Doran breached the duties owed to Plaintiff William when he failed to

   adhere to accepted law enforcement standards and practices for detaining and arresting subjects.

           111. Defendant Doran used an excessive amount of force in assaulting Plaintiff William

   twice, and tackling Plaintiff Michael to the ground without cause and in a reckless and negligent

   fashion.

           112. Defendant Doran failed to engage in community policing, and failed to engage in de-

   escalation tactics during his encounter with Plaintiffs.

           113. Defendant Doyle breached the duties owed to Plaintiff William when she failed to

   adhere to accepted law enforcement standards and practices for the use of firearms when detaining

   and arresting subjects.

           114. Defendant Doyle used an excessive amount of force in tasing Plaintiff William without

   cause and in a reckless and negligent fashion.

           115. Further, Defendant Miami-Dade County failed to properly train and supervise these

   officers.

           116. Defendant Miami-Dade County breached their duties of reasonable care in the

   following ways:

                     a.   By failing to properly train, instruct and manage its officers with respect to the
                          use of deadly force, and/or
                     b.   By negligently and carelessly failing to supervise its agents and officers with
                          respect to the use of deadly force, and/or
                     c.   By negligently and carelessly failing to otherwise educate, inform, train, instruct
                          and assess the officers involved in the shooting with regards to the proper use

                                                  Page 18 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 19 of 22




                           of firearms, proper techniques for detaining and arresting subjects, and other
                           police techniques and methods, and/or
                   d.      By otherwise failing to exercise appropriate supervision and control over the
                           officers involved in this shooting such that but for such negligent oversight,
                           the shooting would not have occurred, and/or
                   e.      By carelessly and negligently failing to appropriately discipline its officers for
                           past infractions, and/or
                   f.      By negligently and carelessly failing to provide available resources, back-up,
                           and support for its officers in the field such that those officers resorted to the
                           use of unnecessary deadly force.

           117. Defendant Miami-Dade County failed to properly supervise these officers by providing

   supervisors who would rubber-stamp any use of force reports made regardless of whether the force

   was excessive or not.

           118.    Defendant Miami-Dade County has an unofficial policy or custom of conducting

   insufficient investigations calculated to exonerate its officers when its officers are accused of using

   excessive force during encounters with civilians.

           119. These customs are ratified by the Defendant’s Chief of Police and Mayor.

           120. Miami Dade County Mayor Carlos Gimenez has gone as far as vetoing the Civilian

   Independent Review Panel in February of 2018, a panel that is tasked with conducting reviews of the

   Miami Dade Police Department and its officers’ use of force incidents.

           121. Similarly, every time that a use of force incident is covered by the media, Police Chief

   Juan J. Perez gives a press conference immediately exonerating his officers based solely on the officers’

   version of events.

           122. These actions not only ratify the officers’ illegal behavior, but also encourages and

   contributes to officers’ excessive use of force on civilians.




                                                   Page 19 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 20 of 22




           123. The Mayor of Miami Dade County is aware of these events, since they have been widely

   publicized in the news media.

           124. Yet, to date the Mayor has not called for new measures to be put in place to rectify the

   fact that officers continue to use excessive force against civilians, and that fellow officers continue to

   sit by idly and just watch as their fellow officers use excessive force on civilians.

           125. Defendant, Miami-Dade County, owed Plaintiffs, as well as all residents of Miami-Dade

   County, a duty of care to hire and retain and supervise competent, law abiding officers, as well as to

   enact policies that ensure that officers do not use excessive force against civilians.

           126. Defendant, Miami-Dade County, breached its duty of care to Plaintiffs by hiring and

   retaining, and improperly supervising Defendant Officers.

           127. As a proximate and direct result of the negligence of Defendant Miami-Dade County,

   Plaintiff suffered severe mental and emotional distress arising from fear of incarceration and the

   humiliation, shame, embarrassment, and disgrace from detention, interrogation, arrest, booking,

   fingerprinting, and search of his body, bodily injury resulting in physical pain and suffering and

   diminished health, mental pain and suffering, loss of the capacity for the enjoyment of life, the expense

   of medical care and treatment, loss of earnings, and diminution and loss of the ability to earn money

   which are either permanent or continuing to this day and are likely to continue into the future.

                   WHEREFORE, Plaintiffs demands judgment for compensatory damages and court

   costs against Defendants, pursuant to 42 U.S.C. Sections 1983 and 1988 and requests trial by jury on

   all issues so triable.




                                                  Page 20 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 21 of 22




                                 COUNT IV: VICARIOUS LIABILITY

           128. For every count, the Plaintiff asserts vicarious liability against Defendants Miami-Dade

   County and Miami-Dade Police Department for all actions undertaken by the individual Defendants,

   who engaged in the described conduct while acting in the course and scope of employment for the

   institutional defendants or as their agents, and carried out the policies, customs, practices, and

   procedures of the institutional defendants.

                                         PRAYER FOR RELIEF


           WHEREFORE, PLAINTIFFS, MICHAEL and WILLIAM MARTIN, demand a trial by jury,

   and judgment against the DEFENDANTS, MIAMI-DADE COUNTY, MIAMI-DADE COUNTY

   POLICE OFFICER MAURICIO DORAN, in his individual and official capacity; and MIAMI-

   DADE COUNTY POLICE OFFICER BRIDGET DOYLE, in her individual and official capacity

   for special damages, damages for past, present, and future medical expenses, compensatory damages,

   exemplary and punitive damages, pain and suffering, and impairment of future earning capacity,

   together with attorney’s fees and the costs of this suit and such other relief as the court may deem just

   and proper.


   Dated this 13th day of May 2020.
                                                                   Respectfully submitted,
                                                                   LETT LAW, PLLC
                                                                   Attorney for the Plaintiff
                                                                   6303 Blue Lagoon Drive
                                                                   Suite 400
                                                                   Miami, Florida 33126
                                                                   Phone: (305)-912-5388
                                                                   Email: alett@lettlawfirm.com
                                                                   /s/ Ariel Lett_____
                                                 Page 21 of 22
Case 1:20-cv-22107-MGC Document 1 Entered on FLSD Docket 05/20/2020 Page 22 of 22




                                                    Ariel Lett, Esq.
                                                    Florida Bar No. 115513




                                    Page 22 of 22
